      CASE 0:20-cv-01302-WMW-DTS Document 24 Filed 06/04/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Jared Goyette, on behalf of himself and                     Court File No. 0:20-cv-01302
 other similarly situated individuals,

               Plaintiff,

        v.                                                  WAIVER OF
                                                        SERVICE OF SUMMONS
 City of Minneapolis; Minneapolis Chief
 of Police Medaria Arradondo, in his
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and official
 capacity; Minnesota State Patrol Colonel
 Matthew Langer, in his individual and
 official capacity; and John Does 1-2, in
 their individual and official capacities,

               Defendants.


To:    Heather Robertson and Kristin Sarff, Minneapolis City Attorney’s Office, City
       Hall, Room 210, 350 South 5th Street, Minneapolis, MN 55415

       I have received your request to waive service of a summons in this action along
with a copy of the complaint, two copies of this waiver form, and a prepaid means of
returning one signed copy of the form to you.

      I, or the entity I represent, agree to save the expense of serving a summons and
complaint in this case.

       I understand that I, or the entity I represent, will keep all defenses or
objections to the lawsuit, the court’s jurisdiction, and the venue of the action, but that I
waive any objections to the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an answer or a
     CASE 0:20-cv-01302-WMW-DTS Document 24 Filed 06/04/20 Page 2 of 2



motion under Rule 12 within 60 days from June 3, 2020, the date when this request was
sent (or 90 days if it was sent outside the United States). If I fail to do so, a default
judgment will be entered against me or the entity I represent.

Date: June 4, 2020                                             /s/Heather Robertson
                                                               Signature of the attorney or unrepresented party

                                                               City of Minneapolis, Chief of Police
                                                               Medaria Arradondo in his official capacity
                                                               Printed name of party waiving service of summons

                                                               Minneapolis City Attorney’s Office
                                                               350 S. 5th Street, Room 210
                                                               Minneapolis, MN 55415
                                                               Address

                                                               heather.robertson@minneapolismn.gov
                                                               E-mail Address

                                                               (612) 673-3949
                                                               Telephone Number

                          Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary
 expenses of serving a summons and complaint. A defendant who is located in the United States and who fails to
 return a signed waiver of service requested by a plaintiff located in the United States will be required to pay the
 expenses of service, unless the defendant shows good cause for the failure.
          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an
 improper venue, or that the court has no jurisdiction over this matter or over the defendant or the defendant’s
 property.
         If the waiver is signed and returned, you can still make these and all other defenses and objections, but you
 cannot object to the absence of a summons or of service.

          If you waive service, then you must, within the time specified on the waiver form, serve an answer or a
 motion under Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you
 are allowed more time to respond than if a summons had been served.
